Citation Nr: 1023466	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran had active service from April 1946 to February 
1948.

This matter initially came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana that denied the benefits 
sought on appeal.  In a May 2007 decision, the Board affirmed 
the RO's decision.  

The Veteran appealed the May 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.  In August 2009, the Board 
returned the case for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.  

The issue of service connection for a lung or respiratory 
disorder, claimed as due to asbestos exposure, has been 
raised by the record; but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  A bladder disorder, including bladder cancer, was not 
manifested during service or for many years following 
separation from service and is not shown to be causally or 
etiologically related to service.   

2.  A kidney disorder was not manifested during service or 
for many years following separation from service and is not 
shown to be causally or etiologically related to service.  

3.  Coronary artery disease was not manifested during service 
or for many years following separation from service and is 
not shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  A kidney disorder was not incurred in or aggravated 
during service, nor may calculi of the kidney be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Coronary artery disease was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004 and June 2004.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran's service treatment records are 
unavailable; further attempts to find such records would be 
futile.  The Veteran reportedly does not have any service 
treatment records in his possession.  He has been advised of 
alternate forms of evidence to support his claims; two 
statements from the Veteran's sister are of record.  The RO 
has arranged for VA examinations in connection with the 
claims on appeal, reports of which are of record.  

Furthermore, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the disorders he is 
seeking to establish as service connected disabilities either 
began during service or are related to that service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as calculi of the kidney or bladder, or a malignant 
tumor, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 
Vet. App. 247 (1999).

The Veteran's claims in this case are afforded heightened 
consideration due to the unfortunate loss of his service 
treatment records.  E.g., Marciniak v. Brown, 10 Vet. App. 
198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran is presumed sound at 
entry into service since there is no entrance examination 
report of record.

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

Bladder Cancer

In August 1950, a VA physician recorded the Veteran's 
complaints of back pain on awakening five days earlier, 
without radiation.  The physician noted no urinary symptoms.  
No urinary pathology was found.

Records show that the Veteran was first treated for bladder 
cancer in 2003 and in 2004.  A small bladder calculus was 
removed in 2004.

An intravenous pyelogram in October 2003 revealed that the 
Veteran's urinary bladder filled normally, with no filling 
defects.  There was a moderate amount of residual contrast 
seen in the bladder on the post-void image.

In May 2004, the Veteran's treating physician, James M. Meek, 
M.D., reviewed the Veteran's voiding diary and flow rate; and 
indicated that the main problem was that the Veteran's 
bladder capacity was quite low.

In June 2005, the Veteran's sister reported that the Veteran 
had recently undergone bladder cancer surgery.

In July 2005, the Veteran testified that he began treatment 
for bladder cancer a couple of years ago; and was told that 
it was a fast recurring cancer.

In July 2005, the Veteran's wife testified that she was told 
by the Veteran's mother that he had been sick several times 
with a bladder infection in service.

In August 2005, the Veteran's sister again reported that the 
Veteran had recently undergone bladder cancer surgery.

The Veteran and his family members are competent to testify 
on factual matters of which they have first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Following the Board's August 2009 remand, the Veteran 
underwent a VA examination in September 2009 for purposes of 
determining the nature and etiology of any current 
genitourinary disorder.  The VA examiner reviewed the 
Veteran's claims file, and noted that medical records 
revealed muscle sprain in August 1950 and no urinary 
symptoms.  The Veteran reported that he had infection and 
difficulty urinating in service, and had repeated episodes of 
urinary tract infection and difficulty urinating until his 
discharge.  He was treated the day after his service 
discharge, and was given antibiotics.  He continued to have 
difficulty urinating, and sought treatment approximately nine 
years ago.  The Veteran reported that his bladder had shrunk 
with infection, and cancer was found.  The Veteran underwent 
laser treatment several times.  Cancer was again removed from 
his bladder last year.  

The Veteran's medical history revealed no past 
hospitalizations for urinary tract infection within the last 
12 months.  The examiner noted that the Veteran's heart 
condition was not associated with his genitourinary history.  
Following examination, the diagnosis was bladder cancer.  The 
examiner opined that it was not at least as likely that his 
bladder cancer was caused by the back strain in 1950.  In 
support of the opinion, the examiner commented that no 
urinary symptoms were reported at the time of the Veteran's 
back strain in 1950, and there was no correlation between 
back strain and bladder cancer.  No diagnosis or pathology of 
bladder cancer was noted during active service.

Here, the Veteran's recollections of many years passed are 
outweighed by the record made within two years of his service 
discharge.  That report, made in August 1950, contains 
medical findings of no urinary symptoms and no pathology.  
Because this record was made by a trained medical 
professional at the time shortly after the Veteran's 
separation from service, it outweighs the Veteran's 
recollections as a lay witness many years later.  It is 
competent and credible evidence that the Veteran's claims of 
continuing urinary and bladder symptoms are not credible.  

Calculi of the kidney or bladder may be presumed to have been 
incurred during active military service if they are manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, there is no 
competent evidence of calculi of the bladder within the first 
post-service year, and no basis to presume its onset in 
service.  

Thereafter, many years passed without any medically 
documented continuity of symptoms.  While a continuity of 
symptomatology does not have to be medically documented, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The post-service treatment records first show treatment for 
bladder cancer in 2003.  In July 2005, the Veteran testified 
that he began treatment for bladder cancer a couple of years 
ago.  This, too, is evidence against continuity since service 
because of the Veteran's own statement that he started 
treatment for bladder cancer in 2003.

The September 2009 examiner reviewed the entire claims file, 
including the Veteran's medical history and lay evidence.  
The examiner noted no urinary symptoms at the time of the 
Veteran's back strain in 1950.  It was concluded that it was 
less likely that any current bladder cancer was incurred or 
related to service.  The VA opinion is factually accurate, 
fully articulated, and contains sound reasoning.  Therefore, 
the VA opinion is afforded significant probative value.  

Because a clear preponderance of the evidence is against a 
finding that bladder cancer had its onset or is otherwise 
related to service, the weight of the evidence is against the 
claim.

Kidney Disorder

In August 1950, a VA physician recorded the Veteran's 
complaints of back pain on awakening five days earlier, 
without radiation.  The physician noted no urinary symptoms 
and no kidney tenderness.  No urinary pathology was found.

In November 2000, the Veteran reported having kidney problems 
in service and reported treatment for kidney problems on the 
day after he was discharged from service.

An intravenous pyelogram in October 2003 revealed normal 
contour of both kidneys.  No masses were identified.

In June 2005, the Veteran's sister reported that the Veteran 
currently suffered from kidney problems.

In July 2005, the Veteran testified that after seven or eight 
months of active service, he began having a burning sensation 
and irritation when urinating.  He testified that he received 
treatment aboard the U.S.S. Adirondack.  The Veteran also 
testified that he had been treated about three additional 
times in service, and was told at the time that it was a 
kidney problem, of which a lot of service members had.  The 
Veteran testified that he was again treated within two days 
after service discharge, but that those records were no 
longer available.  The Veteran testified that he was treated 
off and on for two or three weeks, and that his kidney 
problem got somewhat better but not 100 percent.  He also 
testified that his kidneys still burned to a certain extent, 
and that he awakened two-to-four times nightly.

In July 2005, the Veteran's wife testified that she was told 
by the Veteran's mother that he had been sick several times 
with a kidney infection in service.

In August 2005, the Veteran's sister reported that she had 
been informed by the Veteran while he was serving aboard the 
U.S.S. Adirondack, that he was being tested for kidney 
problems.

The Veteran and his family members are competent to testify 
on factual matters of which they have first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Following the Board's August 2009 remand, the Veteran 
underwent a VA examination in September 2009 for purposes of 
determining the nature and etiology of any current 
genitourinary disability.  The VA examiner reviewed the 
Veteran's claims file, and noted that medical records 
revealed muscle sprain in August 1950 and no urinary 
symptoms.  The Veteran reported that he had infection and 
difficulty urinating in service, and had repeated episodes of 
urinary tract infection and difficulty urinating until his 
discharge.  He was treated the day after his service 
discharge, and was given antibiotics.  He continued to have 
difficulty urinating.

The Veteran's medical history revealed no past 
hospitalizations for urinary tract infection within the last 
12 months.  The examiner noted that the Veteran's heart 
condition was not associated with his genitourinary history.  
Following examination, no kidney disease was found.  The 
examiner opined that there was no evidence of a current 
kidney disorder.  The examiner also commented that no urinary 
symptoms were reported at the time of the Veteran's back 
strain in 1950, and no diagnosis or pathology of kidney 
disease were noted during active service.

In essence, the September 2009 examiner reviewed the entire 
claims file and cited to specific evidence in the claims 
folder to support his opinion.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
There is no opinion to the contrary.  Accordingly, the Board 
finds the September 2009 VA opinion to be probative on the 
question of current disability, but there is no medical 
evidence of kidney stones within the first post-service year 
to presume their onset in service.  Nor is there any medical 
evidence that offers an opinion that the any kidney disorder 
the Veteran developed following service had its onset during 
service or was in any other way related to service.

While the Veteran is competent to describe any kidney 
problems both in service and post-service, his claim is 
contradicted in part by contemporaneous post-service 
treatment records reflecting neither urinary symptoms nor 
diagnosis of a kidney disorder in 1950.  The Veteran's 
contentions, although probative, are outweighed by the post-
service treatment records in 1950 which contain no mention of 
urinary symptoms, the lack of treatment for urinary symptoms 
or a kidney disorder for many years after service, and by the 
September 2009 VA medical opinion.  Without evidence of 
underlying disability associated with the complaints of pain, 
there is no basis for a grant of service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A clear preponderance of the evidence is against a finding 
that the Veteran has a kidney disability that either had its 
onset during service or is related to his active service.  
Thus, service connection for a kidney disability is not 
warranted.

Heart Disorder

Records show that the Veteran was first treated for symptoms 
of angioplasty in 1999.  At that time he presented with a 
several month history of mid-sterna chest pain.  A heart 
catheterization was also performed in 2001.

In March 2004, the Veteran's treating physician, Dinesh Shaw, 
M.D., indicated that the Veteran had a history of known 
coronary artery disease with previous history of mid-
circumflex stent in 1999; and that a current stress test 
revealed no evidence of any ischemia.  

In July 2005, the Veteran testified that, after seven or 
eight months in active service, he had little chest pains and 
"flooding of the heart."  He thinks he saw a doctor about 
it in-service on one occasion.  The Veteran testified that he 
was told that it was just one of those things that happen 
sometimes; blood pressure goes up or down, or whatever.  The 
Veteran testified that he saw a doctor about two years after 
service, but those records are no longer available.  The 
Veteran testified that he currently had chest pains and 
blockage.

In August 2005, the Veteran's sister reported that she had 
been informed by the Veteran while he was serving aboard the 
U.S.S. Adirondack, that he was being tested for a heart 
condition.

The Veteran and his family members are competent to testify 
on factual matters of which they have first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
  
Following the Board's August 2009 remand, the Veteran 
underwent a VA examination in September 2009 for purposes of 
determining the etiology of his heart disability.  The VA 
examiner reviewed the Veteran's claims file, and noted a 
finding of "a little pleurisy" in May 1949 without further 
treatment; the records did not contain further indications of 
a heart condition.  The Veteran reported developing chest 
pains and fainting spells in service, and being told that he 
had a weak valve, but no treatment was done.  He reported 
that his chest pain continued and he sought treatment 
approximately three months after his service discharge, and 
was told that his heart would flutter and skip beat; there 
again was no treatment and no surgery.  The Veteran reported 
that the fluttering continued, and that he got a stent in 
2005.

The Veteran's medical history revealed no trauma to the 
heart, and a diagnosis of hypertension approximately 15 years 
earlier.  A chest X-ray revealed mild cardiac enlargement.  
Following examination, the diagnosis was coronary artery 
disease, status-post stent.  The examiner opined that it was 
not likely that the Veteran's cardiovascular problems are 
related to events in service, to include the left chest pain 
and finding of "a little pleurisy."  In support of the 
opinion, the examiner commented that medical records in the 
claims file do not support a diagnosis of coronary artery 
disease until 1999.

In essence, the September 2009 VA examiner took the Veteran's 
symptoms of chest pain into consideration and concluded that 
coronary artery disease likely had its onset after active 
duty and was unrelated to events in service.  Even 
considering the lay testimony, a clear preponderance of the 
evidence fails to establish a continuity of symptomatology of 
coronary artery disease following military service.  There is 
no competent evidence linking coronary artery disease with 
injury or disease in service, and no competent evidence 
establishing the onset of the disability in service.  

Nor is there evidence of arteriosclerosis or hypertension 
within the first post-service year to presume their onset in 
service.  

Because a clear preponderance of the evidence is against a 
finding that a heart disability had its onset or is otherwise 
related to service, the weight of the evidence is against the 
claim.


ORDER

Service connection for bladder cancer is denied.

Service connection for a kidney disorder is denied.

Service connection for a heart disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


